Citation Nr: 1413949	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-29 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel

INTRODUCTION

The appellant is a Veteran who had active duty service from September 1988 to February 1989 and from July 1989 to August 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  After the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration.

Although the RO reopened the Veteran's claim of service connection for low back disability by deciding the issue on the merits, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board, as the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  

During the January 2014 hearing, the Veteran's representative stated that there was a pending notice of disagreement (NOD) in the record in response to a July 2013 rating decision that denied the Veteran service connection for depression as secondary to his low back disability.  The undersigned took this argument under advisement with the understanding that if such NOD was located, in compliance with Manlicon v. West, 12 Vet. App. 238 (2004), the matter would be remanded to the RO for issuance of a statement of the case (SOC).  A close review of the record, including the paper file and Virtual VA, did not find the NOD alleged to have been submitted.  Therefore, a remand for issuance of an SOC is not indicated.  This matter is referred to the RO for appropriate action.  The Veteran is advised that the time for filing a NOD with a July 2013 rating decision has not lapsed.  


FINDINGS OF FACT

1.  An unappealed March 1993 rating decision denied the Veteran service connection for a low back disability based on a finding that such disability was not shown.
2.  Subsequent unappealed rating decisions, most recently in July 2007, reopened the claim of service connection for a low back disability, finding that such disability was shown but continued denial on de novo review, finding that the disability was unrelated to the Veteran's service.

3.  Evidence received since the July 2007 rating decision includes competent evidence that relates the Veteran's current back disability to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for low back disability; and raises a reasonable possibility of substantiating such claim. 

4.  Competent medical evidence reasonably shows that the Veteran's current back disability is related to a low back injury he sustained in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  On de novo review, service connection for a back disability is warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies in the instant case.  Inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter, since any notice error or duty to assist omission is harmless.  Whether the Veteran received any otherwise-mandated notice is also moot.

Legal Criteria, Factual Background, and Analysis

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992). 

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

A June 1993 rating decision denied the Veteran's original claim of service connection for a low back disability based essentially on a finding that such disability was not shown.  He did not appeal the decision, and it became final.  38 U.S.C.A. § 7105.  

Subsequent unappealed rating decisions, most recently in July 2007, continued the denial, finding that although a back disability was shown, it was not shown to be related to the Veteran's service.  

As the claim was last finally denied based on a finding that the Veteran's current back disability is unrelated to service, for evidence to be new and material, it must relate to this unestablished fact (i.e. it must tend to show a nexus between the current back disability and service).  As the evidence received since the July 2007 rating includes a positive nexus opinion from the Veteran's private treating physician, the new evidence relates to the unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Consequently, particularly in light of the "low threshold" standard under Shade, the Board finds that new and material evidence has been received, and that the claim of service connection for low back disability must be reopened.

Service Connection

The analysis turns to de novo review of the claim.  Given the favorable determination herein, the Board finds that the Veteran is not prejudiced by the Board so proceeding.

Service connection may be granted for a disability resulting from a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of:  A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the claimed disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).   

The Veteran's service treatment records show that during service he was seen for a complaint of back pain and that lumbosacral strain was diagnosed.  Accordingly, there is evidence of an injury in service.

An MRI in conjunction with an April 1993 VA examination (less than one year following  the Veteran's separation from service) found he had (minimal) lumbar scoliosis.  A January 2007 MRI revealed disc degeneration.
On April 2007 VA examination, it was noted that the MRI revealed abnormalities "of uncertain pathologic significance."  The VA examiner ultimately concluded that the Veteran's current back condition is less likely due to service because his service treatment records did not show treatment for low back pain during the last two years of his service (despite the Veteran's denial of any improvement since the onset of pain in 1989); the VA examiner also noted a lack of post-service treatment for low back pain.  The examiner conceded that he could not completely rule out a partial contribution between the diagnosis of low back strain in-service and the Veteran's current back disability.

In reports dated in January 2009, December 2009, and June 2010, the Veteran's treating physician provided opinions supporting the Veteran's claim; however, they were unaccompanied by adequate rationale. 

On April 2013 VA examination, noting that the Veteran only reported three times to sick call for back pain in service, the VA examiner concluded that it was less likely than not that the Veteran's current complaints of low back pain are related to an injury in service.  The Board found this opinion inadequate (because it did not account for the Veteran's lay reports of continuity of related complaints).

A February 2014 opinion by the Veteran's treating physician relates the Veteran's current back disability to injury in service.  Noting the Veteran's diagnosis of lumbar strain in service and the finding of lumbar scoliosis soon thereafter, the physician concluded that these evidenced a chronic problem that began in service and persisted since,  progressing to the current disc disease.  

A statement by the Veteran's father also confirms that the Veteran has had complaints of back pain essentially continuously since his discharge from service.

The Board finds that the February 2014 opinion by the Veteran's treating physician to be the most probative evidence of record as it cites to factual data that support the conclusions reached and accounts for all evidence of record (unlike the conclusions reached on VA examinations); it is supported by the lay reports of continuity of low back problems in the Veteran's accounts and sworn testimony and in the statement by the Veteran's father.  Resolving any remaining reasonable doubt in the Veteran's favor as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that the evidence reasonably shows that the Veteran's current low back disability had its onset in service, and that service connection for such disability is warranted.     


ORDER

The appeal to reopen a claim of service connection for a low back disability is granted.

On de novo review, service connection for a low back disability is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


